DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 was amended to depend from claim 10 and lacks antecedent basis for “the up converter”.
It is noted that both claims 10 and 11 are currently amended to change the dependency although both claims 10 and 11 have an “Original” status identifier.  It is further noted that if claim 11 is amended to depend from claim 10, and claim 10 depends from claim 1 as it is currently amended, claims 11 and newly added claim 28 may become duplicate claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-14, 16-19, 22, 24, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0233877 to Pupalaikis et al. (Pupalaikis).
Claim 1
With regard to a test port to connect the accessory to a device under test, Pupalaikis teaches four input channels (Fig. 1, input channels 1-4; par. 46).
With regard to an instrument port to connect to an instrument having an operating bandwidth, Pupalaikis teaches four front-ends (Fig. 1, front-ends 5-8; par. 46).
With regard to one or more configurable signal paths connectable between the test port and the instrument port to convert a signal received from a device under test at the test port having a first frequency range to a signal having a second frequency range different than the first frequency range, wherein the second frequency range is within the operating bandwidth of the instrument, Pupalaikis teaches a circuit with relays and diplexers connecting the input channels to the front-ends via RF relays and diplexers that can be operated in a high bandwidth mode and translate a frequency band from a range of 6 to 11 GHz down to 500 MHz to 5.5 GHz within the range of the oscilloscope that can sample bandwidths up to 6 GHz  (pars. 46, 47, RF relays 12, 13, diplexers 14,15).
Claim 2
Pupalaikis teaches that one or more of the configurable signal paths include one or more user-selectable switches to select the first frequency range (Fig. 1, RF relays 12, 13; Fig. 2, RF relay 62; pars. 46, 47, 79, relay is configured).
Claim 3
Pupalaikis teaches that the operating bandwidth of the instrument is 5 GHz or greater (par. 46).
Claim 4
Pupalaikis teaches that at least one frequency of the first frequency range is at least twice the operating bandwidth of the instrument (par. 47).
Claim 5
Pupalaikis teaches that at least one of the one or more configurable signal paths includes a bypass path between the test port and the instrument port (Fig. 1, RF relay 12, bypassing DHO channel directly to a front-end in one position).
Claim 6
Pupalaikis teaches at least one additional instrument port, at least one of the one or more configurable signal paths connectable between the test port and the additional instrument port (Fig. 1, front ends 5-8; par. 46).
Claim 8
Pupalaikis teaches a control interface to receive control instructions (Fig. 10; pars.87, 91).
Claim 9
Pupalaikis teaches that at least one of the one or more configurable signal paths comprises a down-converter to down-convert a signal from the test port having a first frequency range to a signal having a second frequency range lower than the first frequency range (pars. 46, 47; par. 65).
Claim 10
Pupalaikis teaches an up-converter circuit connectable between the instrument port and a second test port, the up-converter circuit connected to a waveform generator (pars. 121, 129).
Claim 12
With regard to a test and measurement instrument having an operating bandwidth, Pupalaikis teaches a digital oscilloscope (Fig. 1, digital oscilloscope 11; par. 46).
With regard to an accessory device, comprising: a first instrument port to connect the accessory device to the test and measurement instrument, Pupalaikis teaches four front-ends (Fig. 1, front-ends 5-8; par. 46).
With regard to a test port to connect the accessory device to a device under test, Pupalaikis teaches four input channels (Fig. 1, input channels 1-4; par. 46).
With regard to one or more configurable signal paths connectable between the test port and the instrument port to down convert a signal from the test port having a first frequency range to a signal having a second frequency range lower than the first frequency, Pupalaikis teaches a circuit with relays and diplexers connecting the input channels to the front-ends via RF relays and diplexers that can be operated in a high bandwidth mode and translate a frequency band down from a range of 6 to 11 GHz down to 500 MHz to 5.5 GHz within the range of the oscilloscope that can sample bandwidths up to 6 GHz (pars. 46, 47, RF relays 12, 13, diplexers 14,15).
Claim 13
Pupalaikis teaches that the accessory device includes at least one of a variable attenuator and a variable preamplifier controlled by the test and measurement instrument (Fig. 2A, attenuator 34; par. 56).
Claim 14
Pupalaikis teaches that the accessory device is one of attached to the test and measurement instrument, or connects to the test and measurement instrument by a cable and the accessory device connects to an input end of the cable (pars. 46, 47).
Claim 16
Pupalaikis teaches the accessory device further comprising a second down-converter to send a second lower frequency signal to a second instrument port, the second lower frequency signal having a frequency lower than the first frequency and different from the frequency of the first lower frequency signal, the second instrument port to connect to a different channel in the test and measurement instrument than the first instrument port (Fig. 1, front ends 5-8, diplexers 14, 15; pars. 46, 47)
Claim 17
Pupalaikis teaches that a user interface on the test and measurement instrument receives settings for the accessory device (Fig. 10, pars. 87, 91).
Claim 18
Pupalaikis teaches that the accessory device receives power from the test and measurement instrument (pars. 46, 47).
Claim 19
Pupalaikis teaches a local oscillator (Fig. 2A, LO 41; par. 58).
Claim 22
Pupalaikis teaches a local oscillator port configured to output a signal from the local oscillator (par. 58; Fig. 2B output 44, 45).
Claim 24
Pupalaikis teaches the accessory device further comprising a power meter configured to measure RF power of the signal from the test port and the RF power of the down-converted signal (pars. 76, 77, Tables 3-5).
Claim 25
Pupalaikis teaches that the instrument controls the accessory to achieve predetermined performance parameters for the system (Fig. 10; pars. 87, 91).
Claim 27
Pupalaikis teaches that the test and measurement instrument is one of an oscilloscope or a wideband digitizer (Fig. 1, digital oscilloscope 11; par. 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 20, 21, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupalaikis in view of US Patent Application Publication 2009/0002213 to LaMarche et al. (LaMarche).
Claim 7
Pupalaikis teaches all the limitations of claim 1 upon which claim 7 depends.  Pupalaikis does not teach a calibration input port and a calibration signal path connectable between the calibration input port and the instrument port.  LaMarche teaches an input port for a calibration signal (par. 86; Fig. 11; par. 111, Fig.34).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high bandwidth oscilloscope, as taught by Pupalaikis, to include a calibration port, as taught by LaMarche, because then the signal capture would have been more accurate and the necessary calibration would have been accomplished (LaMarche, par. 86).
Claim 20
Pupalaikis teaches all the limitations of claim 19 upon which claim 20 depends.  Pupalaikis does not teach that the local oscillator is adjustable.  LaMarche teaches oscillators which are locked to the frequency of a SyncOut frequency (par. 68; Fig. 2, LO; pars. 91, 92; Fig. 2, PDROs 220, 260, 262).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high bandwidth oscilloscope, as taught by Pupalaikis, to include an LO, as taught by LaMarche, because then the LO would have been able to produce the appropriate frequency for different frequency ranges.
Claim 21
Pupalaikis teaches all the limitations of claim 19 upon which claim 21 depends.  Pupalaikis does not teach that an adjustment made to the local oscillator adjusts a performance parameter of an analog-to-digital converter in the test and measurement instrument.  LaMarche teaches oscillators which are locked to the frequency of a SyncOut frequency (par. 68; Fig. 2, LO; pars. 91, 92; Fig. 2, PDROs 220, 260, 262).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high bandwidth oscilloscope, as taught by Pupalaikis, to include an LO, as taught by LaMarche, because then the LO would have been able to produce the appropriate frequency for different frequency ranges.
Claim 23
Pupalaikis teaches all the limitations of claim 12 upon which claim 23 depends.  Pupalaikis does not teach a termination network for the device under test.  LaMarche teaches a termination network (par. 69).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high bandwidth oscilloscope, as taught by Pupalaikis, to include a termination network, as taught by LaMarche, because then unwanted frequencies would have been blocked (LaMarche, par. 69).
Claim 26
Pupalaikis teaches all the limitations of claim 12 upon which claim 26 depends. Pupalaikis does not teach that the accessory device is configured to pass calibration information to the instrument.  LaMarche teaches calibration software (par. 86).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high bandwidth oscilloscope, as taught by Pupalaikis, to include calibration software, as taught by LaMarche, because then the signal capture would have been more accurate and the necessary calibration would have been accomplished (LaMarche, par. 86).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupalaikis in view of KR 10-2012-0117119 to Jeong (Jeong).
Claim 15
Pupalaikis teaches all the limitations of claim 12 upon which claim 15 depends.  Pupalaikis does not teach that the accessory device is housed in a test and measurement probe.  Jeong teaches a current probe with an internal termination resistance (pars. 73, 74, 89).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the high bandwidth oscilloscope, as taught by Pupalaikis, to include a current probe with internal circuitry, as taught by Jeong, because then reflected waves would have been minimized (Jeong, par. 74).
Allowable Subject Matter
Claim 28 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowability of claim 28 is because the cited prior art does not teach an accessory device that includes an up-converter circuit connectable between the instrument port and a second test port, the up-converter circuit having a switch that connects a waveform generator signal to the second test port in a first position and connects the waveform generator signal to mixer with a signal from the instrument port in a second position.
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive
Applicant states that Pupalaikis does not teach, show, or suggest an accessory device.  However, Pupalaikis teaches all the limitations of claim 1 and each of the independent claims.  While the circuitry for downconverting a signal may be integrated into the oscilloscope circuitry, since it performs all the functions of an accessory device as recited in claims 1 and 12, the cited teachings in Pupalaikis correspond to an accessory device.
Applicant states that Pupalaikis does not teach, show or suggest configurable paths.  However, Pupalaikis teaches a circuit with relays and diplexers connecting the input channels to the front-ends via RF relays and diplexers that can be operated in a high bandwidth mode and translate a frequency band from a range of 6 to 11 GHz down to 500 MHz to 5.5 GHz within the range of the oscilloscope that can sample bandwidths up to 6 GHz  (pars. 46, 47, RF relays 12, 13, diplexers 14,15).  The relays can connect or disconnect a signal to certain paths.  Connecting or disconnecting corresponds to the claim language for configurable signal paths. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864